          Case 1:20-cr-00168-NONE-SKO Document 31 Filed 01/13/21 Page 1 of 2


 1   DANIEL A. BACON 065099
     LAW OFFICES OF DANIEL A. BACON
 2   2445 Capitol Street, Suite 160A
     Fresno, California 93721
 3   Telephone: (559) 412-4420
 4   Attorney for TODD MUMMA
 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9

10   UNITED STATES OF AMERICA,                    )         Case No. 1:20-cr-00168-NONE-SKO
                                                  )
11                                 Plaintiff,     )         STIPULATION AND ORDER
                                                  )
12                         vs.                    )
                                                  )
13   TODD MUMMA,                                  )
                                                  )
14                           Defendant.           )
     ________________________________             )
15

16          It is hereby stipulated by and between the parties, namely defendant Todd Mumma

17   through his attorney, Daniel A. Bacon, and plaintiff United States of America, through Assistant

18   U.S. Attorney David Gappa, that the Pretrial Release Order, Paragraph 7(p), be amended to read

19   as follows:

20          “ . . . not use or possess a computer or any device capable of accessing the internet. Your

21   custodian is authorized to have one password protected smartphone, one password protected

22   desktop computer, one password protected Play Station 4 gaming console, and her significant

23   other is authorized to have one password protected smartphone inside the shared residence.”

24          This stipulation and proposed order has been forwarded to all parties, and no objection

25   has been made to the court’s granting of this order.

26          Executed this 12th day of January, 2021, at Fresno, California.

27                                                /s/ Daniel A. Bacon
                                                  DANIEL A. BACON, Attorney for
28                                                TODD MUMMA

     STIPULATION AND [PROPOSED] ORDER
          Case 1:20-cr-00168-NONE-SKO Document 31 Filed 01/13/21 Page 2 of 2


 1          Executed this 12th day of January, 2021, at Fresno, California.
 2
                                                 /s/ David Gappa
 3                                               DAVID GAPPA
                                                 Assistant United States Attorney
 4

 5                                              ORDER
 6          Based upon the stipulation of the parties, and good cause appearing therefor,

 7          IT IS APPROVED AND SO ORDERED.

 8
        Dated:    January 12, 2021                           /s/
 9                                                    UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     STIPULATION AND [PROPOSED] ORDER                                                       2
